Citation Nr: 1521687	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  04-43 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, to include as due to an undiagnosed illness or secondary to service-connected fibromyalgia.

2.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The service department has indicated that the appellant had service in the Army National Guard from August 12, 1988, to October 20, 1988, and active duty under Title 10 from September 20, 1990 to June 21, 1991.   

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.  

On July 11, 2005, the appellant offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been associated with the claims folder.  

In March 2006, the Board remanded the case to the RO for further evidentiary development.  In a January 2010 decision, the Board remanded the issue of entitlement to service connection for asthma.  The Board also denied claims of entitlement to service connection for arthritis, insomnia, diarrhea, a skin disorder, and hypothyroidism, all to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was submitted in October 2010; and, in October 2010 the Court issued an order granting the motion, vacating the January 2010 Board decision with respect to its denial of service connection for hypothyroidism, service connection for a skin disorder, and service connection for diarrhea and insomnia on bases other than as an undiagnosed illness.  The matter was remanded to the Board for readjudication consistent with the motion.  

In March 2011, the Board remanded the case for additional evidentiary development and consideration.  The Appeals Management Center (AMC) completed the requested development and issued supplemental statements of the case (SSOCs) in March 2014 to January 2015.  Review of the record reflects substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

By a rating action in January 2010, the RO granted service connection for fibromyalgia, to include headaches, and assigned a 10 percent disability rating effective June 29, 2001.  A notice of disagreement (NOD) with the rating assigned was received in March 2010.  Subsequently, in August 2010, the RO increased the evaluation for fibromyalgia from 10 percent to 20 percent, effective May 18, 2010.  In September 2012, the RO recharacterized the issue as fibromyalgia, to include headaches and insomnia and increased the evaluation from 20 percent to 40 percent, effective March 28, 2012.  A statement of the case (SOC), with respect to the issue of higher ratings for fibromyalgia was issued in October 2012.  However, the record contains no substantive appeal with respect to that issue, and it has not been certified to the Board.  Therefore, the issue of entitlement to higher ratings for fibromyalgia is not in appellate status, and will not be addressed by the Board at this time.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  

The Board notes that the issues of entitlement to service connection for a skin condition and diarrhea, both claimed as due to an undiagnosed illness were also remanded in March 2011.  By a rating action in September 2012, the RO granted service connection for seborrheic dermatitis (claimed as skin problems due to undiagnosed illness) and assigned an evaluation of 0 percent, effective June 29, 2001.  That rating action also granted service connection for insomnia, which was rated with fibromyalgia, and for irritable bowel syndrome (claimed as diarrhea due to an undiagnosed illness).  Consequently, those issues are no longer in appellate status.  

As a final preliminary matter, the Board notes that a review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the claims being decided herein, other than an Appellant Brief Presentation from the appellant's service representative dated April 22, 2015.  


FINDINGS OF FACT

1.  The appellant had active military service in the Southwest Asia Theater of operations during the Persian Gulf War.  

2.  Hypothyroidism was not present during the appellant's service and did not develop as a result of any incident during service, and it has not been caused or aggravated by his service-connected fibromyalgia.  

3.  The appellant failed, without good cause shown, to report to VA examination scheduled to take place in June 2014 that was needed to substantiate his claim of service connection for a respiratory disorder.  

4.  The appellant's respiratory complaints have been attributed to diagnosed mild restrictive defect, which was not present in service and is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  Hypothyroidism was not incurred in or aggravated by service, nor is it shown to be due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War; and, it is not proximately due to or the result of a service service-connected disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2014); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.317 (2014).  

2.  A respiratory condition, claimed as asthma, was not incurred in or aggravated by service; nor is it shown to be due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2014); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.317 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in August 2001 from the RO to the appellant which was issued prior to the RO decision in August 2002.  Additional letters were issued in May 2003, September 2003, November 2004, December 2004, August 2006 and August 2010.  The letters informed the appellant of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

It also appears that all obtainable evidence identified by the appellant relative to the claims decided herein has been obtained and associated with the claims file, and he has not identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The appellant has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination reports reflect that the examiners solicited a history and complaints from the appellant, examined the appellant, provided diagnoses consistent with the record, and included opinions necessary to decide the issues addressed herein.  Therefore, the examinations are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The record reflects that a VA pulmonary examination was scheduled in October 2012, but the appellant failed to report to the examination.  Subsequently, the RO determined that good cause was shown for the appellant's failure to report for the earlier examination; therefore, another examination was scheduled for June 2014, but the appellant failed to report for the examination without good cause.  

The provisions of 38 C.F.R. § 3.655 address the consequences of a claimant's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) the regulation provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

The appellant's failure to attend the June 2014 VA examination without a showing of good cause constitutes a failure to cooperate in the development of his claim of service connection for a respiratory disability and has resulted in the Board's weighing the available evidence of record, absent any additional medical nexus opinion, in adjudicating his claim.  See 38 C.F.R. § 3.655.  

The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the appellant to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When necessary or requested, the appellant must cooperate with the VA in obtaining evidence.  

As the appellant failed to report for his scheduled examination without a showing of good cause, the Board is to adjudicate the claim for service connection for a respiratory disorder based on the evidence of record.  38 C.F.R. § 3.655.  

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the appellant in apprising him as to the evidence needed, and in obtaining evidence. Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The records show that the appellant served on active duty from August 1988 to October 1988 and from September 1990 to June 1991, including service in Southwest Asia during the Persian Gulf War from October 23, 1990 to May 8, 1991.  His DD Form 214 indicates that the appellant's military occupational specialty was as a Petroleum Supply Specialist.  In April 1988, the appellant was treated for a cold.  The service treatment records (STRs) are negative for any complaints or findings of hypothyroidism or respiratory disability such as asthma.  A demobilization examination, dated in April 1991, was negative for any complaints or findings of hypothyroidism and asthma.  

Of record are private treatment reports from various private health providers, including Heartland Medical, Dr. Russell D. McKnight, and Dr. William N. Smith, dated from November 1997 to March 2001.  These records show that the appellant received clinical attention for symptoms of a respiratory disorder; however, they do not reflect a diagnosis of asthma.  In January 1999, the appellant was diagnosed with upper respiratory infection with headaches.  When seen in May 2000, it was noted that the appellant had scattered rales in his chest.  The assessment was upper respiratory infection.  In a psychiatric report from Dr. McKnight, dated in March 2001, it was noted that the appellant reported that he had gradually developed breathing problems; however, no pertinent diagnosis of a respiratory disorder was noted.  In an examination report from Dr. Smith, dated in April 2001, it was noted that the appellant had had chronic bronchitis with shortness of breath.  On examination, there were a few scattered rhonchi over both lungs.  The pertinent diagnoses were chronic insomnia; and generalized muscle tenderness.  

On the occasion of a VA examination in June 2002, the appellant complained of fatigue and daily frontal headaches.  He also reported that he had joint aches over his entire body and muscle weakness, particularly with pain and swelling in his hands.  The pertinent diagnoses included hypothyroidism, normochromic and normocytic anemia related to hypothyroidism, and mild obstructive respiratory impairment.  He was also afforded a mental status examination, at which time it was noted that the symptoms of his psychiatric disorder included insomnia. 

The appellant was afforded another VA examination in June 2003.  It was noted that the appellant was being followed every three months for hypothyroidism, which was diagnosed in 2002.  It was noted that he last worked approximately in March 2000, and stated that he had to stop working due to his chronic fatigue and muscle pain.  The appellant indicated that he began having fatigue and muscle pain around 1983 and 1984; he stated that the pain and fatigue came on very quickly.  The appellant also reported occasional headaches.  He stated that he had some cold intolerance and had gained weight over the past years, but has remained somewhat steady in his weight in the last six months.  The pertinent diagnoses were history of hypothyroidism; history of normochromic, normocytic anemia related to hypothyroidism; mild obstructive respiratory impairment; chronic fatigue syndrome; and fibromyalgia.  The examiner stated that the appellant's subjective complaints met the criteria for both fibromyalgia and chronic fatigue syndrome.  It was noted that, in spite of normalization of thyroid with medication, the appellant stated that he remains with this constellation of symptoms.  Therefore, the examiner concluded that it was as likely as not that the appellant had both chronic fatigue syndrome and fibromyalgia.  

At his hearing in July 2005, the appellant indicated that he suffered from flu-like symptoms while he was on active duty; he noted that the symptoms included headaches, soreness, and diarrhea. The appellant noted that, because they were in an isolated area, there was not much that they could do; the medics suggested that they try to eat better.  The appellant maintained that while hypothyroidism was not diagnosed until 2 years earlier, he began experiencing symptoms of that disorder in service; he stated that he had no idea that the symptoms he was experiencing fell right in line with hypothyroidism. The appellant maintained that he has several problems the symptoms of which are very similar; he noted that fibromyalgia, hypothyroidism and chronic fatigue syndrome all have the same symptoms. The appellant indicated that he had problems with intolerance to cold, weakness, tiredness, headaches, and diarrhea.  The appellant testified that he had skin problems at the same time that he was having the flu-like symptoms.  He indicated that he thought that he had botulism toxin and anthrax in his system and that was what was causing his medical problems.  The appellant maintained that he has arthritis in his hands, his back and his knees; he stated that he first noticed problems with his hands around 1992 or 1993.  The appellant also reported that he has had problems with insomnia since discharge from service. 

The appellant was afforded a VA examination in August 2006 to evaluate his claimed disabilities.  Following the examination, the examiner reported diagnoses of hypothyroidism and mild restrictive pulmonary disease on pulmonary function test.  The appellant reported that, even though he is treated with thyroid hormone and has normal levels, he still experiences fatigue.  The examiner noted that the general symptoms of hypothyroidism include fatigability, generalized weakness, cold intolerance, insomnia, increased thirst, increased urination, arthralgia, and dyspnea on exertion.  The examiner stated that the appellant does not meet the criteria for hypothyroidism and is treated and followed for this with good control but notes that the symptoms of weakness and fatigue have not been resolved by treatment and, therefore, are more likely related to his chronic fatigue syndrome.  The examiner stated that he cannot determine if hypothyroidism is related to military service without resorting to mere speculation.  The examiner also stated that the appellant has pulmonary function tests documented in the claims file that shows mild restrictive disease which is consistent with asthma; however, he had no wheezing on the day of the examination on auscultation even though he was complaining of it and in addition he takes no treatment for it.  

The appellant was afforded a VA examination in March 2010.  It was noted that the appellant was in the first Gulf War in the 1990s with exposure to oil and nerve gas.  It was noted that the appellant used to be athletic as a long distance runner; however, since coming back from the Gulf, the appellant noticed progressive shortness of breath and a decreased level of activity.  He stated that he cannot run long distances any more.  He also complained of wheezing 2 to 3 times every day and wheezing at night.  He had no chest pain, no cough, no sputum production, no hemoptysis, no decreased appetite or weight loss.  The appellant has mild snoring.  He stated that he has never smoked.  A PFT revealed findings consistent with no obstruction, mild restrictive defect, normal diffusion capacity and expiratory air flow was unchanged postbronchodilator.  The impressions were no obstruction of current PFTs, and mild restrictive defect consistent with obesity.  The examiner stated that the pulmonary function test does not rule out asthma.  

On the occasion of a VA examination in March 2012, it was reported that the appellant was diagnosed with idiopathic primary hypothyroidism in 2002 on the basis of laboratory evaluation performed during the course of a compensation and pension examination for fibromyalgia.  The examiner noted that initiation of thyroid replacement therapy did not result in any improvement in the appellant's symptoms previously described fibromyalgia.  Following an evaluation of the appellant and review of the claims folder, the examiner stated that the claimed condition was less likely than not incurred in or caused by the claimed inservice injury, event or illness.  The examiner explained that there is no evidence of hypothyroid disease in service, and evidence of normal thyroid function in 1994.  The examiner noted that the appellant was evaluated by a rheumatologist in 2001 for his complaints of fatigue, muscle aches, cough and concentration difficulties.  The examiner stated that, when the condition was identified at the time of the VA examination in 2002, the abnormalities were very mild, consistent with fairly recent onset.  

The examiner determined that, based on the information, the hypothyroidism probably had onset somewhere between the medical evaluations of 2001 and 2002, a decade after the appellant's military service.  The examiner observed that present medical knowledge does not currently include a documented link between any of the multiple environmental exposures presented by service in Southwest Asia and thyroid disease.  The examiner also explained that idiopathic primary hypothyroidism occurs at a well-established rate throughout the lifecycle increasing in frequency with advancing age.  There was no specific known association between environmental exposures of Southwest Asia and causation of hypothyroidism.  The examiner concluded that the appellant's fibromyalgia was not an established cause of hypothyroidism; nor has the condition been aggravated by the fibromyalgia.  The examiner again noted that available medical knowledge provides no demonstrated link between exposure to environmental hazards of service in Southwest Asia and the onset of hypothyroidism.  The examiner stated that, given the long duration of time between service in Southwest Asia and given what was known of the onset of hypothyroidism in the general population, it was less likely than not that some environmental exposure during service in Southwest Asia is the proximate cause of the appellant's hypothyroidism.  

III.  Analysis

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.  To establish compensation for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection will be presumed for certain chronic diseases, such as endocrinopathies, if they were manifest to a compensable degree within the year after active service. That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

On December 27, 2001, the President signed HR 1291, the "Veterans Education and Benefits Expansion Act of 2001" (VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  Section 202(a) of the Act amended 38 U.S.C.A. § 1117 to expand the definition of "qualifying chronic disability" (for service connection ) to include not only a disability resulting from an undiagnosed illness as stated in prior law, but also any diagnosed illness that the Secretary determines in regulations warrants a presumption of service connection under 38 U.S.C.A. § 1117(d).  Section 202(a) also expanded compensation availability for Persian Gulf veterans to include "medically unexplained chronic multi-symptom illness," such as fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome that is defined by a cluster of signs or symptoms.  

38 C.F.R. § 3.317 was amended in 2003 to incorporate these changes, and that amendment was made retroactively effective March 1, 2002. See 68 Fed. Reg. 34539 -543 (June 10, 2003).  New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term "medically unexplained chronic multi-symptom illness" to mean "a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  It was further stated that "Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained."  As yet, VA has not identified any illness other than the three identified in section 202(a) as a "medically unexplained chronic multi-symptom illness;" therefore, new 38 C.F.R. § 3.317(a)(2) (I)(B)(1) through (3) only lists chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome as currently meeting this definition.  See 68 Fed. Reg. 34539 -543 (June 10, 2003).  It was provided, however, in new 38 C.F.R. § 3.317(a) (2) (I)(B)(4) that the list may be expanded in the future when the Secretary determines that other illnesses meet the criteria for a "medically unexplained chronic multi-symptom illness."  

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following):  an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) (1) (I).  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical location, or symptomatology are similar.  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a) (2-5).  

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b) , as amended by 68 Fed. Reg. 34539 -543 (June 10, 2003).  The Secretary of Veterans Affairs, under the relevant statutory authorities, has determined that there is no basis for establishing a presumption of service connection for any illness suffered by Gulf War veterans based on exposure to depleted uranium, sarin, pyridostigmine bromide, and certain vaccines.  See 66 Fed. Reg. 35,702 -10 (July 6, 2001), and 66 Fed. Reg. 58,784 -85 (Nov. 23, 2001).  

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore given consideration to whether service connection may be granted for the appellant's claimed disorders regardless of his Persian Gulf service.  

As a threshold matter, the Board notes that military records reflect that the appellant served in the Southwest Asia Theater of operations from February 1991 to June 1991.  Therefore, he had active military service in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Pursuant to 38 C.F.R. § 3.655 (2014), when entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination or re-examination and the examination was scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and the death of an immediate family member.  38 C.F.R. § 3.655(a) (2014).  

A claimant can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

A.  Respiratory disorder, including Asthma

The appellant claims that he suffers from asthma that is due to an undiagnosed illness, which manifested after his return from the Persian Gulf.  In order for a disability to be awarded service connection under the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), the disorders may not be attributable to a known diagnosis.  

Here, the Board notes the appellant's complaints of progressive shortness of breath, occasional wheezing and decreased level of activity have been attributed to a diagnosis of mild restrictive disease.  As this is a known clinical diagnosis, service connection is not warranted based on having an undiagnosed illness.  This does not preclude consideration of the appellant's claim on a direct causation basis.  

While the record shows the appellant has been diagnosed with mild restrictive disease, the preponderance of the evidence is against a finding that it is related to the appellant's military service.  While the STRs show that the appellant was treated for cold and flu-like symptoms during service, his symptoms have not been shown to have been other than acute problems; he was not diagnosed with a respiratory condition, including asthma.  Moreover, while post-service treatment records show that the appellant has been diagnosed with mild restrictive disease, there is no competent evidence that links his restrictive disease to military service, including his service in Southwest Asia.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation").  In fact, following a VA pulmonary examination in March 2010, the examiner noted that the appellant had no obstruction of current pulmonary function tests and he noted that a mild restrictive defect was consistent with obesity.  However, at that time, the examiner noted that the PFT did not rule out asthma.  

As the record shows that the appellant had complaints of shortness of breath and a decreased level of activity related to exposure to oil and nerve gas in service, what remained necessary to establish service connection was medical evidence providing the answer to the missing factors needed to substantiate his claim, i.e., the precise nature (diagnosis) of any respiratory disorder, and whether or not there is a nexus between such disability and disease, injury, or event in service.  The Board and the RO attempted to assist the appellant with development for such medical evidence by arranging for a VA examination.  When the appellant failed to report for the initial examination in October 2012, it was reported that he was afraid of the weather; consequently, the RO attempted to arrange for another VA examination in June 2014; however, the appellant, without good cause, did not attend that examination.  

Under 38 C.F.R. § 3.655(b), when there is a failure to report for a VA examination under the circumstances outlined above, the matter is to be adjudicated based on the evidence of record.  Because the appellant did not report to the scheduled June 2014 VA examination as previously mentioned, VA was unable to confirm whether the appellant currently met the criteria for a clinical diagnosis of asthma and obtain a nexus opinion.  In consideration of the evidence that is of record, the Board finds that the appellant's current respiratory disorder, diagnosed as mild restrictive disease, is not attributable to his active military service.  There is no competent medical evidence linking the appellant's current disability to his active military service.  Without sufficient evidence of a causal nexus between a current respiratory disorder and an in-service event, service connection for a respiratory disorder is not warranted.  Moreover, the disability has been diagnosed and consequently is not to be viewed as an undiagnosed illness under 38 C.F.R. § 3.317.

In this case, while the appellant is competent to testify as to his observations, statements as to a possible relationship between the current disorder and his military service is an etiological question unlike statements as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  There is nothing in the record to suggest that the appellant has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of any currently diagnosed respiratory disorder.  See 38 C.F.R. § 3.159(a)(1) (2014) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  In this circumstance, the Board gives more credence and weight to the medical reports rendered by medical experts than to the appellant's lay assertions.  

In short, the preponderance of the evidence is against the claim for service connection for a respiratory disorder, to include as due to Persian Gulf War service, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not helpful in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

B.  Hypothyroidism

Based on a review of the evidence, the Board concludes that service connection for hypothyroidism is not warranted.  Although the appellant served in Southwest Asia and has a current diagnosis of hypothyroidism, the evidence fails to show a relationship between that diagnosis and his military service.  

In this regard, the Board notes that the appellant's service treatment records do not show that the appellant complained of or was treated for a chronic disability manifested by hypothyroidism.  Further, during his demobilization examination in April 1991, clinical evaluation of the endocrine system was reported as normal.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . ").  

Additionally, there is no objective evidence of continuance of symptomatology during the years following the appellant's discharge from service.  Significantly, at his personal hearing, the appellant testified that he was not diagnosed with hypothyroidism until 2003.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997) (requiring medical evidence of chronicity and continuity of symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the appellant failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition). The Board notes that, in the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  Additionally, there has been no showing that the appellant had hypothyroidism to a compensable degree within a year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  

More significantly, none of the appellant's medical providers related his hypothyroidism to his military service, including his service in Southwest Asia.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  In fact, following the VA examination in August 2006, the examiner stated that he was unable to determine whether the hypothyroidism was related to military service without resorting to speculation.  In order to obtain a more definite opinion pertaining to the etiology of the hypothyroidism, the appellant was afforded another VA examination in March 2012.  Following the examination, the VA examiner stated that, given the long duration of time between service in Southwest Asia and given what was known of the onset of hypothyroidism in the general population, it was less likely than not that some environmental exposure during service in Southwest Asia was the proximate cause of the claimant's hypothyroidism.  The examiner further stated that the fibromyalgia was not an established cause of hypothyroidism; nor has the condition been aggravated by the fibromyalgia.  The examiner again noted that available medical knowledge provides no demonstrated link between exposure to environmental hazards of service in Southwest Asia and the onset of hypothyroidism.  

In view of the foregoing, the Board affords great probative value to the opinion contained in the March 2012 VA examination report.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  The VA examination report reflects that the VA examiner reviewed the entire claims folder and the appellant's reported history, as well as undertook a comprehensive clinical examination of the appellant prior to finding that it was less likely than not that some environmental exposure during service in Southwest Asia was the proximate cause of the hypothyroidism.  

The overall evidence of record as discussed above weighs against a finding of hypothyroidism being associated with the appellant's military service.  Without a preponderance of the evidence showing an association between hypothyroidism and his military service, service connection for hypothyroidism is not warranted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of hypothyroidism falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The appellant's own assertions as to etiology have no probative value.  

Without competent and credible evidence of an association between hypothyroidism and military service, service connection for hypothyroidism is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim of service connection for hypothyroidism.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not helpful, and the claim of entitlement to service connection for hypothyroidism is denied.  See 38 U.S.C.A § 5107 (West 2014).  


ORDER

Entitlement to service connection for hypothyroidism is denied.  

Entitlement to service connection for a respiratory disorder is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


